Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 7/29/2022. Claims 1- 20 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments 
2.	Applicant’s amendments to claims 1, 3, 5, 11, 14-17, and 20 are acknowledged. 
Response to Arguments 
3.	Based on Applicant’s amendments and response, the previous objections to the drawings have been withdrawn. 
4.	Examiner acknowledges, Applicant’s request to be entered in the DSMER Pilot Program, in accordance with the program no arguments regarding 101 were presented.  The Examiner has updated the 101 rejection to reflect Applicant’s amendments. 
5.	Applicant’s arguments with respect to the prior art in view of Applicant’s amendments are acknowledged.  The Examiner has updated the below prior art rejection in view of Applicant’s amendments, rendering such arguments moot. 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) cross selling or upselling relevant or related items to a user
making a purchase. The idea of cross selling or upselling relevant or related items to a user making a purchase is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities. Since the claims recite a mental process and or a certain method of organizing human activities each of which are in the enumerated groupings of abstract ideas, the claims hence recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations that are not indicative of integration into a practical
application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: applying the method with through the use of a central server,
database, end user devices, transport user devices (mobile phones), software stored a
medium being executed by a processor to perform operations, and machine learning
algorithm comprising an artificial neural network (see claims 1-20)
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the abstract idea (see claims 1-20)
	and (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (See MPEP 2106.05(h)). Specifically as
recited in the claims generally linking the use of the judicial exception to the online shopping cart or multi vendor shopping cart environment or field of use (see claims 1-
20)
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claims merely recite
limitations that are not indicative of inventive concept (significantly more) in that the
claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-20) (see USPTO July 2015 Update:
Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at
65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g., using the Internet to
gather data (see claims 1-20) (see MPEP 2106.05(d) Well-Understood, Routine,
Conventional Activity [ R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) storing and retrieving information in memory (see claims 1, 7, 10, 14-15, 19-
20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [ R-
10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
	(d) Electronic Recordkeeping (see claims 1, 7, 10, 14-15, 19-20) (see MPEP
2106.05(d) Well-Understood, Routine, Conventional Activity [ R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(e) presenting offers and gathering statistics (see claim 3 and 16) (see MPEP
2106.05(d) Well-Understood, Routine, Conventional Activity [ R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(d) using machine learning algorithm to determine information (see claims
1, 15, and 20) or as more specifically recited in claim 17 a specific type of machine learning of a neural network 
	- Umeda (United States Patent Application Publication Number: US
2013/0066705) paragraph 0103 "This allows for optimization of the advertisement
placement based on present conditions, thus enhancing ROI for placement of the
advertisement. In embodiments, machine learning (e.g., neural networks, fuzzy logic, or other machine learning techniques as understood by a person of ordinary skill in the art)
may be utilized for such continuous learning"
	- Singh et al. (United States Patent Number: US 10,907,983) column 8 lines
30-41 "The prediction may indicate a likelihood that a user will interact with navigation
information or acquire an asset (e.g., within a given time frame), such as by clicking on
an advertisement that may convert to a purchase of a flight that routes roundtrip
between an origin location and a destination location. The machine learning engine 365
may implement any number of machine learning techniques known to one skilled in the
art including boosted decision trees, factorization machines, support vector machines,
classifiers (e.g., a Naive Bayes or linear regression), gradient boosting, neural networks,
deep learning, etc. The machine learning engine 365 trains the model 360 using training
data, which may include dense and/or sparse features."
	- Elmachtoub et at (United States Patent Application Publication Number:
US 2017/0046736) paragraph 0027 "Then, in FIG. 1, for the method at 15, the
computer system uses the customer feature data and historical promotion data received
from the memory storage device to construct a predictive model(s) for promotion
acceptance/rejection using all customer features. The initial constructed predictive
model for promotion using all of the customer features is referred to as the "full model. In one non-limiting environment, a predictive model(s) can be constructed via various statistical and machine learning methods such as logistic regression model, naïve Bayesian modeling, and neural network modeling techniques, as known in the art."

	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application under the significantly
more (inventive concept step) as detailed above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. 	Claim(s) 1-3, 6-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosle et al. (United States Patent Application Publication Number: US 2016/0071187) further in view of Zhang et al. (United States Patent Application Publication Number: US 2010/0228631). 
	As per claim 1, Bhosle et al. teaches A method comprising steps including: (see abstract, paragraph 0155, and claim 21, Examiner's note: method for providing
complementary items based on a user's virtual shopping cart).
	storing, by a central server computer, (see Figure 1, and paragraphs 0030
and 0032, Examiner's note: method is performed by host servers).
	one or more interest indicators for providing communications for resources associated with a plurality of second service providers, the interest indicators comprising identifiers for resources offered by the second service providers, (see paragraphs 0074, 0025, 0048, 0014, 0061, and Figure 7, Examiner's note: providing ads related to information in a cart or related to a user’s purchase history for example to a user in order to cross sell products).
	and information associated with the resources of the second service providers (see paragraph 0048 and 0112, Examiner’s note: provide a product a first service provider does not for example or best selling in a specific catgeory). 
	and receiving, by the central server computer, a fulfillment request for an application in an end user device of an end user, the fulfillment request being for one or more resources to be fulfilled by a first service provider; (see paragraphs 0024-0025
and 0029, Examiner's note: universal shopping cart on a client device, where ads are
provided to a user based on information in the user's cart).
	identifying, by the central server computer, one or more transporters operating one or more transport user devices that are capable of satisfying the fulfillment request; retrieving by the central server computer, the stored interest indicators associated with the second service providers; determining by the central server computer, one or more interest indicators from the retrieved interest indicators associated with the second service providers (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's
note: the host server upselling a user based on information in their cart with another
product, that can be from the same or different merchants, where the merchants
operate on servers).
	and one or more delivery scores associated with delivering one or more resources associated with the retrieved interest indicators of the second service providers along with the one or more resources of the first service provider; and (see paragraphs 0110-0111, 0138-0139, 0057, and 0066, Examiner's note: teaches the system scoring and ranking to provide information to the user including the N number of results to the user in the virtual marketplace based on the ranking).
	providing, by the central server computer, one or more communications associated with at least one of the determined one or more interest indicators of one or more of the second service providers to the application in the end user device along with a display of a service provider identifier associated with the first service provider or the one or more resources to be fulfilled by the first service provider (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's note: the host server upselling a user based on information in their cart with another product, that can be from the same or different merchants, where the merchants operate on servers).
	While Bhosle et al. clearly teaches as discussed above a computer implemented system and method for the cross selling of products on an electronic platform through the aggregation of data and providing ads for related products, Bhosle et al. does not expressly teach (1) storing information in a database and from the database, (2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers, and (3)  determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators. 
	However, Zhang et al. which is in the art of bidding on users to serve ads in an online advertisement environment (see abstract and title) teaches 
	(1) storing information in a database and from the database (see paragraph 0025, 0052, 0078, 0106, and 0107, Examiner’s note: teaches various ad information that can be stored in the system used by Zhang et al. to perform the targeted ads based on user interest information). 
	(2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers (see paragraphs 0022, 01115-0116 and claim 14, Examiner’s note: teaches an interface where an advertiser can bid max and min amounts for ranked users to send them ads). 
	and (3) determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators (see paragraphs 0022, 0107, 0110, and Figure 5, Examiner’s note: advertiser requesting to display ads to users with certain characteristics and the system providing a ranked list according to users with similarity to the requested characteristics (see paragraph 0022).  Determining users interest to provide the ranked list to be bid on through machine learning (see paragraphs 107, 0110 and Figure 5)). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bhosle et al with the aforementioned teachings from Zhang et al. with the motivation of providing a common computer storage element for storing information (see Zhang paragraphs 0025, 0052, 0078, 0106, and 0107), known types of online advertising mechanisms for serving ads like multiple bid ranges (see Zhang et al. paragraphs 01115-0116 and claim 14) as well as known algorithms or ways to determine a user’s interest from many inputs (see Zhang et al. paragraphs 0022, 0107, 0110, and Figure 5), when storing information on the system for use to determine user interest (See Bhosle et al. paragraphs 0143-0144, 0035, 0005, and 0050), providing ads related to user interest where the ads generate revenue for the system (see Bhosle et al. paragraph 0150-0154) and determining user interest from multiple inputs through software (see Bhosle et al. 0143-0145 and 0075) are all known.
	As per claim 2,Bhosle teaches
	wherein the communications are advertisements (see paragraphs 0025 and
0052, Examiner's note: presenting ads to a user to upsell a product).
	As per claim 3, Bhosle teaches
	wherein determining the one or more interest indicators comprises determining
the one or more interest indicators by evaluating if each service provider in the plurality
of second service providers is proximate to the first service provider, evaluating a
compatibility of each of the second service providers to the first service provider, and/or evaluating conversion rates for the resources associated with the interest indicators of the second service providers (see paragraphs 0025, 0030, 0074, 0048, Examiner's note: teaches ways the system determines to upsell or cross items based on information in a user's cart. It is noted that while the Examiner has mapped to more than one of the alternatives in the efforts of compact prosecution only one is actually required by the claims based on the recited claim language of "one or more" and "and/or").
	As per claim 6, Bhosle et al. teaches
	wherein the one or more communications associated with the one or more
second service providers comprise resources provided by the one or more second
service providers, wherein the method further comprises: receiving a confirmation from
the end user device that the one or more resources of the one or more second service
providers and the one or more resources of the first service provider are to be delivered
to the end user, and wherein the one or more transporters operating the one or more
transport user devices satisfy the fulfillment request by delivering the one or more
resources of the first service provider and the one or more resources of the one or more
second service providers to the end user (see paragraphs 0004, 0024-0025, and 0030,
Examiner's note: shared or universal shopping cart where a user can check out with
multiple merchants at one time, and once the user checkouts the merchant fulfills the
purchase item after being sent the information by the host).
	As per claim 7, Bhosle et al. teaches
	wherein retrieving, by the central server computer, the stored interest indicators
associated with the second service providers comprises retrieving interest indicators
that are associated with second service providers that are proximate to the first service
provider. (see paragraphs 0025, 0052, 0073-0074, 0048, Examiner's note: teaches
cross selling items based on a product being close or related to a product in the user's
cart).
	Bhosle does not expressly teach receiving stored information from the database.
	However, Zhang et al. which is in the art of bidding on users to serve ads in an online advertisement environment (see abstract and title) teaches 
	(1) receiving stored information from the database (see paragraph 0025, 0052, 0078, 0106, 0107, Examiner’s note: teaches various ad information that can be stored in the system used by Zhang et al. to perform the targeted ads based on user interest information).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bhosle et al in view of Zhang et al. with the aforementioned teachings from Zhang et al. with the motivation of providing a common computer storage element for storing information (see Zhang paragraphs 0025, 0052, 0078, 0106, and 0107), when storing information on the system for use to determine user interest (See Bhosle et al. paragraphs 0143-0144, 0035, 0005, 0050) is known.
	As per claim 8, Bhosle et al. teaches
	wherein determining, by the central server computer, one or more interest
indicators from the retrieved interest indicators associated with the second service
providers comprises excluding interest indicators of second service providers that are
not compatible with the first service provider (see paragraphs 0048, 0069, 0074, and
0066, Examiner's note: teaches various ways the system can exclude information from
being shown like it is associated with the wrong merchant or does not fall into the best
sellers for a given time period ranking).
	As per claim 9, Bhosle et al. teaches
	wherein the interest indicators comprise service provider identifiers, resource
identifiers, interest values, and communication display data. (see paragraphs 0025,
0052, 0073-0074, 0048, Examiner's note: teaches cross selling items based on broad
categories like service provider identifiers (like which merchant is selling or which item is
being sold), interest amounts (for example is the item being sold related to the item in
the cart or for example other user interests), communication display data (for example is the item being advertised for the same merchant or different merchant than the one in
the cart), and resource identifiers (for example is the item being advertised for the same
merchant or different merchant than the one in the cart or does the same merchant offer
the product)).
	As per claim 11, Bhosle et al. teaches
	further comprising: receiving, by the central server computer, a fulfillment
request confirmation from the end user device (see paragraphs 0004 and
0024-0025, Examiner's note: shared or universal shopping cart where a user can check
out with multiple merchants at one time, and once the user checkouts the merchant
fulfills the purchase item after being sent the information by the host).
	As per claim 12, Bhosle et al. teaches
	wherein determining the one or more interest indicators comprises ranking at
least some of the retrieved interest indicators, and choosing the top N interest indicators
(see paragraphs 0110-0111, 0138-0139, 0057, and 0066, Examiner's note: teaches the
system ranking and providing information to the user including the N number of results
to the user in the virtual marketplace based on the ranking).
	As per claim 13, Bhosle et al. teaches
	wherein determining the one or more interest indicators comprises forming a
group of interest indicators from the retrieved interest indicators using criteria, ranking
the interest indicators in the group of interest indicators, and choosing the top N interest
indicators (see paragraphs 0110-0111, 0138-0139, 0057, and 0066, Examiner's note:
teaches the system ranking and providing information to the user including the N
number of results to the user in the virtual marketplace based on the ranking).
	As per claim 14, Bhosle et al. teaches
	wherein the steps occur in order (see paragraphs 0024-0025, 0048, 0052, and
0074, Examiner's note: as shown in claim 1 above, the limitations happen in the above
order as this is a system for a virtual shopping cart where based on what a user
has in their cart that information is analyzed to provide the user with information or cross sell or upsell a product from different merchants, where the user can then check out
with one transaction and have their order fulfilled).
	As per claim 15, Bhosle et al. teaches A central server computer
comprising: (see paragraphs 0024 and 0028-0030, Examiner's note: universal
shopping cart electronic marketplace may be hosted by servers).
	a processor; and a non-transitory computer readable medium, the non-transitory
computer readable medium comprising instructions, executable by the processor, for
implementing operations including: (see paragraphs 0075 and 0032, Examiner's note:
software running on a computer to perform the operations).
	storing, (see Figure 1, and paragraphs 0030 and 0032, Examiner's note:
method is performed by host servers).
	one or more interest indicators for providing communications for resources
associated with a plurality of second service providers; the interest indicators comprising identifiers for resources offered by the second service providers, (see paragraphs 0074, 0025, 0048, 0014, 0061, and Figure 7, Examiner's note: providing ads related to information  in a cart to a user in order to cross sell products).
	and information associated with the resources of the second service providers (see paragraph 0048 and 0112, Examiner’s note: provide a product a first service provider does not or best selling in a specific category). 
	and receiving a fulfillment request for an application in an end user device of an end user, the fulfillment request being for one or more resources to be fulfilled by a first service provider; (see paragraphs 0024-0025 and 0029, Examiner's note: universal shopping cart on a client device, where ads are provided to a user based on information in the user's cart).
	identifying one or more transporters operating one or more transport user devices that are capable of satisfying the fulfillment request; retrieving the stored interest indicators associated with the second service providers; determining one or more interest indicators from the retrieved interest indicators associated with the second service providers (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's
note: the host server upselling a user based on information in their cart with another
product, that can be from the same or different merchants, where the merchants
operate on servers).
	and one or more delivery scores associated with delivering one or more resources associated with the retrieved interest indicators of the second service providers along with the one or more resources of the first service provider; and (see paragraphs 0110-0111, 0138-0139, 0057, and 0066, Examiner's note: teaches the system scoring and ranking to provide information to the user including the N number of results to the user in the virtual marketplace based on the ranking).
	providing one or more communications associated with at least one of the determined one or more interest indicators of one or more of the second service providers to the application in the end user device along with a display of a service provider identifier associated with the first service provider or the one or more resources to be fulfilled by the first service provider (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's note: the host server upselling a user based on information in their cart with another product, that can be from the same or different merchants, where the merchants
operate on servers).
	While Bhosle et al. clearly teaches as discussed above a computer implemented system and method for the cross selling of products on an electronic platform through the aggregation of data and providing ads for related products, Bhosle et al. does not expressly teach (1) storing information in a database and from the database, (2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers, and (3)  determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators. 
	However, Zhang et al. which is in the art of bidding on users to serve ads in an online advertisement environment (see abstract and title) teaches 
	(1) storing information in a database and from the database (see paragraph 0025, 0052, 0078, 0106, 0107, Examiner’s note: teaches various ad information that can be stored in the system used by Zhang et al. to perform the targeted ads based on user interest information). 
	(2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers (see paragraphs 0022, 01115-0116 and claim 14, Examiner’s note: teaches an interface where an advertiser can bid max and min amounts for ranked users to send them ads). 
	and (3) determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators (see paragraphs 0022, 0107, 0110, and Figure 5, Examiner’s note: advertiser requesting to display ads to users with certain characteristics and the system providing a ranked list according to users with similarity to the requested characteristics (see paragraph 0022).  Determining users interest to provide the ranked to list to be bid on through machine learning (see paragraphs 107, 0110 and Figure 5)). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bhosle et al with the aforementioned teachings from Zhang et al. with the motivation of providing a common computer storage element for storing information (see Zhang paragraphs 0025, 0052, 0078, 0106, and 0107), known types of online advertising mechanisms for serving ads like multiple bid ranges (see Zhang et al. paragraphs 01115-0116 and claim 14) as well as known algorithms or ways to determine a user’s interest from many inputs (see Zhang et al. paragraphs 0022, 0107, 0110, and Figure 5), when storing information on the system for use to determine user interest (See Bhosle et al. paragraphs 0143-0144, 0035, 0005, and 0050), providing ads related to user interest where the ads generate revenue for the system (see Bhosle et al. paragraph 0150-0154) and determining user interest from multiple inputs through software (see Bhosle et al. 0143-0145 and 0075) are all known.
	As per claim 16, Bhosle et al. teaches
	wherein determining the one or more interest indicators comprises determining
the one or more interest indicators by evaluating if each service provider in the plurality
of second service providers is proximate to the first service provider, evaluating a
compatibility of each of the second service providers to the first service provider,
, and/or evaluating conversion rates for the resources associated with the interest indicators of the second service providers. (see paragraphs 0025, 0030, 0074, 0048, Examiner's note: teaches ways the system determines to upsell or cross items based on information in a user's cart. It is noted that while the Examiner has mapped to more than one of the alternatives in the efforts of compact prosecution only one is actually required by the claims based on the recited claim language of "one or more" and "and/or").
	As per claim 18, Bhosle et al. teaches
	there the one or more interest indicators of the one or more second service
providers are displayed on the end user device along with the service provider identifier
associated with the first service provider and the one or more resources to be fulfilled by
the first service provider (see Figure 3, 5-6, Examiner's note: shows providing additional
cross sell information or suggestions to the user on the interface).
	As per claim 20, Bhosle et al. teaches A system comprising: (see paragraph
0013, Examiner's note: Figure 7 is a diagram of an illustrative system having
modules of the electronic marketplace manager).
	a central server computer (see paragraphs 0024 and 0028-0030, Examiner's
note: universal shopping cart electronic marketplace may be hosted by servers).
	comprising a processor, and a non-transitory computer readable medium, the
non-transitory computer readable medium comprising instructions, executable by the
processor, for implementing operations including (see paragraphs 0075 and 0032,
Examiner's note: software running on a computer to perform the operations).
	storing, (see Figure 1, and paragraphs 0030 and 0032, Examiner's note:
method is performed by host servers).
	one or more interest indicators for providing communications for resources
associated with a plurality of second service providers; the interest indicators comprising identifiers for resources offered by the second service providers, (see paragraphs 0074, 0025, 0048, 0014, 0061, and Figure 7, Examiner's note: providing ads related to information  in a cart to a user in order to cross sell products).
	and information associated with the resources of the second service providers (see paragraphs 0048 and 0112, Examiner’s note: provide an product a first service provider does not or top selling in a category). 
	and receiving a fulfillment request for an application in an end user device of an end user, the fulfillment request being for one or more resources to be fulfilled by a first service provider; (see paragraphs 0024-0025 and 0029, Examiner's note: universal shopping cart on a client device, where ads are provided to a user based on information in the user's cart).
	identifying one or more transporters operating one or more transport user devices that are capable of satisfying the fulfillment request; retrieving the stored interest indicators associated with the second service providers; determining one or more interest indicators from the retrieved interest indicators associated with the second service providers (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's
note: the host server upselling a user based on information in their cart with another
product, that can be from the same or different merchants, where the merchants
operate on servers).
	and one or more delivery scores associated with delivering one or more resources associated with the retrieved interest indicators of the second service providers along with the one or more resources of the first service provider; and (see paragraphs 0110-0111, 0138-0139, 0057, and 0066, Examiner's note: teaches the system scoring and ranking to provide information to the user including the N number of results to the user in the virtual marketplace based on the ranking).
	providing one or more communications associated with at least one of the determined one or more interest indicators of one or more of the second service providers to the application in the end user device along with a display of a service provider identifier associated with the first service provider or the one or more resources to be fulfilled by the first service provider; and or more transport devices (see paragraphs 0025, 0030, 0074, 0048, and Figure 3, 5, and 6, Examiner's note: the host server upselling a user based on information in their cart with another product, that can be from the same or different merchants, where the merchants operate on servers).
	While Bhosle et al. clearly teaches as discussed above a computer implemented system and method for the cross selling of products on an electronic platform through the aggregation of data and providing ads for related products, Bhosle et al. does not expressly teach (1) storing information in a database and from the database, (2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers, and (3)  determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators. 
	However, Zhang et al. which is in the art of bidding on users to serve ads in an online advertisement environment (see abstract and title) teaches 
	(1) storing information in a database and from the database (see paragraph 0025, 0052, 0078, 0106, 0107, Examiner’s note: teaches various ad information that can be stored in the system used by Zhang et al. to perform the targeted ads based on user interest information). 
	(2) max and min bid amounts for advertisers providing ads related to users online transaction history or more specifically as recited in the claims interest indicators comprising maximum and minimum amounts associated with the resources of the second service providers (see paragraphs 0022, 01115-0116 and claim 14, Examiner’s note: teaches an interface where an advertiser can bid max and min amounts for ranked users to send them ads). 
	and (3) determining ads to serve using a machine learning algorithm and at least amounts associated with the retrieved interest indicators (see paragraphs 0022, 0107, 0110, and Figure 5, Examiner’s note: advertiser requesting to display ads to users with certain characteristics and the system providing a ranked list according to users with similarity to the requested characteristics (see paragraph 0022).  Determining users interest to provide the ranked to list to be bid on through machine learning (see paragraphs 107, 0110 and Figure 5)). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bhosle et al with the aforementioned teachings from Zhang et al. with the motivation of providing a common computer storage element for storing information (see Zhang paragraphs 0025, 0052, 0078, 0106, and 0107), known types of online advertising mechanisms for serving ads like multiple bid ranges (see Zhang et al. paragraphs 01115-0116 and claim 14) , known algorithms or ways to determine a user’s interest from many inputs (see Zhang et al. paragraphs 0022, 0107, 0110, and Figure 5), when storing information on the system for use to determine user interest (See Bhosle et al. paragraphs 0143-0144, 0035, 0005, and 0050), providing ads related to user interest where the ads generate revenue for the system (see Bhosle et al. paragraph 0150-0154) and determining user interest from multiple inputs through software (see Bhosle et al. 0143-0145 and 0075) are all known.

10. 	Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Bhosle et al. (United States Patent Application Publication Number: US 2016/0071187)
further in view of Zhang et al. (United States Patent Application Publication Number: US 2010/0228631) further in view of Han et al. (United States Patent Application
Publication Number: US 2019/0130354).

	As per claim 4, Bhosle teaches
	wherein the one or more transporters operate electronic marketplaces and the
transporter user devices are servers operated by the transporters (see paragraph 0030,
Examiner's note: electronic marketplace hosted on a server).
	Bhosle in view of Zhang et al. does not teach the transporters operate vehicles
and their devices are mobile phones.
	However, Han et al. which is in the art of a using ordering a product online and
getting it delivered (see abstract and paragraph 0043) teaches the transporters operate
vehicles and their devices are mobile phones (see paragraphs 0108, 0039, and 0046,
Examiner's note: teaches the couriers use mobile phones and they use vehicles like car
or scooters or bicycles).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Bhosle in view of Zhang et
al. with the aforementioned teachings from Han et al. with the motivation of selling and fulfilling other products like food that are known to be bought and fulfilled online (see
Han et al. paragraphs 0108, 0039, and 0046), when selling and fulfilling products or
items online is known (see Bhosle et al. paragraph 0024 and Figures 3, 4, and 6).
	As per claim 5, Bhosle teaches
	wherein the resources are items, and the interest indicators include service
provider identifiers, interest amounts, location data, and resource identifiers (see
paragraphs 0025, 0052, 0073-0074, 0048, Examiner's note: teaches cross selling items
based on broad categories like service provider identifiers (like which merchant is
selling or which item is being sold), interest amounts (for example is the item being sold
related to the item in the cart or for example other user interests), location data (for
example is the item being advertised for the same merchant or different merchant than
the one in the cart), and resource identifiers (for example is the item being advertised
for the same merchant or different merchant than the one in the cart or does the same
merchant offer the product).
	Bhosle in view of Zhang et al. does not expressly teach where the items are
food items.
	However, Han et al. which is in the art of a using ordering a product online and
getting it delivered (see abstract and paragraph 0043) teaches where the items are food
items (see paragraphs 0043-0044, Examiner's note: ordering food from a restaurant).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Bhosle in view of Zhang et
al. with the aforementioned teachings from Han et al. with the motivation of selling and
fulfilling other products like food that are known to be bought and fulfilled online (see
Han et al. paragraphs 0108, 0039, and 0046), when selling and fulfilling products or
items online is known (see Bhosle et al. paragraph 0024 and Figures 3, 4, and 6).


11. 	Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosle et al. (United States Patent Application Publication Number: US 2016/0071187) further in view of Zhang et al. (United States Patent Application Publication Number: US 2010/0228631) further in view of Grannan et al. (United States Patent Application Publication Number: US 2007/0244750).
	As per claim 10, Bhosle et al. teaches
	wherein the one or more interest indicators are by service provider identifier,
resource identifier, and location (see paragraphs 0025, 0052, 0073-0074, 0048,
Examiner's note: teaches cross selling items based on broad categories like service
provider identifiers (like which merchant is selling or which item is being sold), location
(for example is the item being advertised for the same merchant or different merchant
than the one in the cart), and resource identifiers (for example is the item being
advertised for the same merchant or different merchant than the one in the cart or does
the same merchant offer the product).
	Bhosle et al in view of Zhang does not expressly teach stored in an indexed database, the indexed database indexing the interest indicators
	However, Grannan et al. which is in the art of providing advertisements based on
information known or collected about the user (See abstract) teaches stored in an
indexed database, the indexed database indexing the interest indicators (see paragraphs 0020, 0040, 0066, and 0095, Examiner's note: using an indexed database
to provide advertising information to the user).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Bhosle in view of Zhang et al.
al. with the aforementioned teachings from Grannan et al. with the motivation of using a
commonly known computer element for storing advertisement information in order to
provide advertising to the user (see Grannan et al. paragraphs 0020, 0040, 0066, and
0095), when providing ads correlated to various and numerous user interests is known
(see Bhosle paragraphs 0074, 0025, 0048, 0014, 0061, and Figure 7).
	As per claim 19, Bhosle et al. teaches
	interest indicators in the system include by service provider identifier, resource
identifier, and location. (see paragraphs 0025, 0052, 0073-0074, 0048, Examiner's
note: teaches cross selling items based on broad categories like service provider
identifiers (like which merchant is selling or which item is being sold), location (for
example is the item being advertised for the same merchant or different merchant than
the one in the cart), and resource identifiers (for example is the item being advertised for the same merchant or different merchant than the one in the cart or does the same
merchant offer the product).
	Bhosle et al in Zhang does not expressly teach further comprising an indexed database, wherein the one or more interest indicators are stored in the indexed database, the indexed database indexing the interest indicators
	However, Grannan et al. which is in the art of providing advertisements based on
information known or collected about the user (See abstract) teaches further comprising
an indexed database, wherein the one or more interest indicators are stored in the
indexed database, the indexed database indexing the interest indicators (see
paragraphs 0020, 0040, 0066, and 0095, Examiner's note: using an indexed database
to provide advertising information to the user).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Bhosle et al. in view of
Zhang et al. with the aforementioned teachings from Grannan et al. with the
motivation of using a commonly known computer element for storing advertisement
information in order to provide advertising to the user (see Grannan et al. paragraphs
0020, 0040, 0066, and 0095), when providing ads correlated to various and numerous user interests is known (see Bhosle paragraphs 0074, 0025, 0048, 0014, 0061, and
Figure 7).

12. 	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhosle et al. (United States Patent Application Publication Number: US 2016/0071187) further in view of Zhang et al. (United States Patent Application Publication Number: US 2010/0228631) further in view of Gilman et al. (United States Patent Application Publication Number: US 2018/0253682).
	As per claim 17, Bhosle et al. in view of Zhang does not expressly teach wherein the machine learning algorithm comprises an artificial neural network.
	However, Gilman et al. which is in the art of fulfillment processing (see abstract)
teaches wherein the machine learning algorithm comprises an artificial neural network (see paragraph 0060, Examiner's note: teaches using a computer learning algorithm like a
neural network to provide relative retail items and promotion suggestions based on
information collected about the user).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Bhosle et al. in view of
Zhang et al. with the aforementioned teachings from Gilman et al. with the motivation
of providing a known to provide relevant advertisements based on information known or
collected about the user (see Gilman et al. paragraph 0060), when providing cross selling of products based on various interest indicators is known (see Bhosle et al.
paragraphs 0025, 0052, 0073-0074, and 0048).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. Gray et al. (United States Patent Application Publication Number: US
2002/0156700) teaches merchants collaborating and consolidating their inventories into
a shared ecommerce site (see abstract)
	b. McAuliffe et al. (United States Patent Application Publication
Number: US 2003/0004798) teaches offering enticements based on a user's shopping
cart for complementary or related items (see paragraph 0025)
	c. Wilson et al. (United States Patent Application Publication Number:
US 2005/0159220) teaches using a neural network to provide most relevant advertising
information (see paragraph 0049)
	d. Shimizu et al. (United States Patent Application Publication Number:
US 2012/0053991) teaches indexing a database to provide relevant and effective
advertising (see abstract and paragraphs 0050 and 0066)
	e. Jouhikainen et al. (United States Patent Application Publication
Number: US 2017/0372403) teaches providing complementary product suggestions (see
abstract)
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682